Title: From Thomas Jefferson to Albert Gallatin, 8 September 1804
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  
                     Dear Sir
                  
                  Monticello Sep. 8. 04.
               
               As we shall have to lay before Congress the proceedings of the British vessels at N. York it will be necessary for us to say to them with certainty which specific aggressions were committed within the common law, which within the Admiralty jurisdiction, & which on the high seas. the rule of the common law is that wherever you can see from land to land all the water within the line of sight is in the body of the adjacent county & within common law jurisdiction. thus if in this curvature  you can see from a. to b. all the water within the line of sight is within common law jurisdiction, & a murder committed at c. is to be tried as at Common law. our coast is generally visible I believe by the time you get within about 25. miles. I suppose that at N.Y. you must be some miles out of the hook, before the opposite shores recede 25. miles from each other. the 3. miles of maritime jurisdiction is always to be counted from this line of sight. it will be necessary we should be furnished with the most accurate chart to be had of the shores & waters in the neighborhood of the hook; & that we may be able to ascertain on it the spot of every aggression. I presume it would be within the province of mr Gelston to procure us such a chart & to ascertain the positions of the offending vessels. if I am right in this, will you be so good as to instruct him so to do?
               I think the officers of the federal government are meddling too much with the public elections. will it be best to admonish them privately or by proclamation? this for consideration till we meet. I shall be at Washington by the last day of the month. I salute you with affection & respect.
               
                  
                     Th: Jefferson
                  
               
            